 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandWESTERN UNION, EMPLOYEES UNION No. 22506, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCase No. R-3081CERTIFICATION OF REPRESENTATIVESJanrua,iT 10, 19412On, November 24, 1941, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceedings."Pursuant to the Direction of Election, an election by secret ballot Wasconducted on December 15, 1941, under the direction and supervisionof theRegionalDirector for the Nineteenth Region (Seattle, Washing-ton).On December 18, 1941, the Regional Directory acting pursuantto Article III, Section 9, of National Labor Relations BoardRules andRegulations-Series 2, as amended, issued and duly served upon theparties an Election Report on the ballot.No objections to the conductof the ballot or the Election Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list______________________________________ 245Votes castforWestern Union EmployeesUnion No 22506,affiliatedwith the American Federation of Labor___________ 117Votes cast against Western Union Employees Union No. 22506,affiliatedwith the American Federation of Labor___________16Total ballots challenged_____________________________________1Total valid votes cast______________________________________133Total on eligibility list not votirg -----------------------------111By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIEDthatWestern Union Employees Union No.22506, affiliated with the American Federation of Labor, has beendesignated and selected by a majority of all employees at the Portland,136N L.R B 120938 N L. R B., No 40.155 156DECISIONSOF NATIONALLABOR RELATIONS BOARDOregon, office of The Western Union Telegraph Company, includingemployees at the Vancouver and Oregon City branch offices and regularmessengers, but excluding plant-department employees, chief clerk indistrict superintendent's office, district superintendent, district man-ager, chief-delivery clerk, superintendent, confidential stenographers,chief clerk in commercial department, E. L. McCauley, sales manager,night-traffic managers, chief clerk in traffic department, statisticalclerk in traffic department, time clerk, traffic managers, manager ofaccounting center, "other employment" employees, distribution mes-sengers, and temporary employees, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a) ofthe Act, Western Union Employees Union No. 22506, affiliated with theAmerican Federation of Labor, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respect torates of pay, wages, hours, of employment, and other conditions ofemployment.